Citation Nr: 1736841	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1981.  He died in September 2009.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case belongs to the RO in Waco, Texas.

In July 2014 the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As to the issue of pension, the appellant contends that she has a number of large expenses.  In September 2014, the Board remanded the appeal for the RO to request that she provide additional information regarding her financial status.  Such letter was sent in January 2015.  Although the record does not show any documents from the appellant describing her financial status, in correspondence dated August 2016, the appellant insists that she mailed in the requested forms after receiving the letter in January 2015.  It is not clear whether VA or the appellant, if either, bears any responsibility for these missing documents.  Since the Board has no reason to question the appellant's assertion that she mailed in the documents and since she has indicated that she is willing and able to provide such information, another attempt to obtain this information should be made.

As to service connection for cause of death, the Veteran's death certificate indicates that the immediate cause of death was cardiopulmonary arrest due to or as a consequence of chronic obstructive pulmonary disorder and reflects that bypass surgery made a significant contribution to his death.  The Veteran was service connected for low back strain and scars of the right leg, hands and left forearm although he was not service connected for a cardiovascular or respiratory disorder.  In September 2014, the Board remanded the appeal for the appellant to submit a favorable medical opinion from one of the Veteran's previous physicians.  Although the appellant indicated that she was unable to obtain such statement due to the physician's frequent travel abroad, the appellant is competent to report being told of the physician's opinion and there is little basis to doubt her credibility.  Accordingly, the Board finds the appellant's statement sufficient to trigger the duty to obtain a medical opinion which has not yet been obtained.  See 38 U.S.C.A. § 5103A(a) (medical opinion is needed when necessary to substantiate the claim unless there is no reasonable possibility exists that such assistance would aid in substantiating the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant submit current information concerning her financial status, to include the following documents and/or information: a) VA Form 21-8049 Request for Details of Expenses; b) The amount of interest earned on any interest bearing assets; c) Information regarding any property owned; d) VA Form 21-4185 Report of Income from Property or Business (if applicable); e) VA-Form 21-4165 Pension Claim Questionnaire for Farm Income; and f) pertinent information regarding the appellant's income and net worth for the periods of January 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request an opinion from an appropriate specialist or VA physician as to the etiology of the Veteran's death.  The claims file must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that chronic obstructive pulmonary disorder or a cardiovascular disorder was related to or had its onset during the period of the Veteran's military service, and, if so, whether it either caused or contributed substantially or materially to the Veteran's death.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




